Case 1:17-cr-00791-LAK Document 76-1 Filed 11/19/19 Page 2 of 2

, USDC SDNY
JOCUMENT
UNITED STATES DISTRICT COURT - ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK. DOC #:

 

DATE FILED: NOV 2019

UNITED STATES OF AMERICA : . — =

 

 

 

- against -
S417 Cr. 791 (LAK)
THERYN JONES,
GYANCARLOS ESPINAL, and PROPOSED) ORDER
ARTUS HOPKINS,
Defendants.

 

 

Upon the application of the defendant, Theryn Jones (Register No. 87016-054), by and
through his attorneys, the Court hereby orders the Metropolitan Correctional Center (“MCC”) in
New York, New York, to accept clothing for the defendant to use during the pendency of his trial.
The Court now orders the MCC to accept up to five sets of clothing, including, but not limited to,
undershirts, socks, shoes, dress shirts, suit pants, suit jackets, ties, and sweaters, and to permit
such clothing to be made available to the defendant prior to each court date in this case. In
addition, the Court shall permit the defendant to change into business attire at the Court prior to
each appearance and appear before the jury without restraints during the pendency of his trial.
Counsel for the defendant shall deliver a copy of this order to the appropriate personnel at the

MCC.

  
  

SO ORDERED. /

 
  

THE HONORAB j wen
UNITED STATES DIS RICT 1 DGE
SOUTHERN DISTRICT OF NEW YORK

Dated: November % I 2019
New York, New York

 

 
